Exhibit 10.54

January 21, 2003

Richard Walker
4051 Preserve Parkway South
Greenwood Village, CO  80121

Dear Richard:

It is a pleasure to offer you (“Employee”) the position of Senior Vice
President, Corporate Development and Strategy, at Autobytel Inc. (the
“Company”).  Please be reminded that our offer of employment is contingent upon
completion of our background check and your reviewing and accepting the terms of
our various pre-hire and new-hire documents, including the employee handbook,
the Employee Confidentiality Agreement, the Mutual Agreement to Arbitrate, and
the Securities Trading Policy.  Following is a summary of our offer:

 

Position:

 

Senior Vice President, Corporate Development and Strategy reporting to the Chief
Executive Officer

 

Semi-Monthly Rate:

 

$10,416.67 ($250,000.00 Annually)

 

Hire Date:

 

January 21, 2003

 

Term:

 

One year, terminable upon 30 days’ written notice by Employee or the Company for
any reason or no reason; renewable automatically  for one year periods unless
either party notifies the other of its election not to renew at least ninety
(90) days prior to the applicable anniversary of the hire date.

 

Stock Options:

 

200,000 subject to board approval

 

Bonus Opportunity:

 

up to 50% at the discretion of the Board of Directors

 

Vacation:

 

4 weeks per year

 

Severance:

 

6 months severance if terminated by the Company without cause as described
below, it being understood that severance is not applicable in the event of
termination due to death or disability; provided, however, that if the Company
elects not to renew Employee’s term in the first year of employment (other than
due to death or disability), Employee shall be entitled to 3 months severance
but in no event will severance payments hereunder exceed 6 months:

 

 

 

 

 

Cause shall mean any one of the following:

 

 

 

(1)

Gross misconduct; or

 

Autobytel Inc.

1

Offer Letter



--------------------------------------------------------------------------------

 

(2)

The willful and continued failure by Employee to substantially perform his
duties (other than such failure resulting from the Employee’s disability), after
a written demand for substantial performance of such duties is delivered to the
Employee that specifically identifies the manner in which Employee’s manager
believes that the Employee has failed to substantially perform his duties, and
the Employee has failed to remedy the failure within 10 business days of
receiving such notice; or

 

 

 

(3)

The willful or continued action, or failure to act by the Employee that results,
or is expected to result, in actual material financial injury to the Company.
However, no act or failure to act on the Employee’s part shall be considered
“willful” if done, or omitted to be done, by the Employee in good faith and with
a reasonable belief that his  action or omission was in the best interest of the
Company; or

 

 

 

(4)

The Employee’s conviction for committing an act of fraud, embezzlement, theft,
or any other act constituting a felony involving moral turpitude or causing
material harm, financial or otherwise, to the Company; or

 

 

 

(5)

Violation of Company policies of a serious nature, examples of which include but
are not limited to: discrimination or harassment tied to race, color, gender,
age, national origin, sexual orientation, disability, medical condition, marital
status, veteran status, or religion; theft; falsification of Company records;
being under the influence or in the possession of illegal drugs or controlled
substances on Company property; possession of fire arms or other weapons or
explosives on Company property; or similar serious violations of Company
policies.

As a condition of employment, you will be required to sign the standard Employee
Confidentiality Agreement, Mutual Agreement to Arbitrate, and the Securities
Trading Policy, which will apply during your employment with the Company and
thereafter.  Two originals of each of these agreements are enclosed for your
review.  Upon acceptance of this offer of employment, please sign and/or date in
the designated areas, and return two signed originals of each directly to me. 
Jeffrey Schwartz, Autobytel Inc.’s President, CEO, will then sign and return one
complete package to you for your records.

Enclosed you will also find information regarding our benefits package.  Please
review the information, fill out as much as possible, and bring it with you on
your first day of employment.  If you have any questions or concerns they will
be addressed during your new hire orientation or you may contact Natalie Hensley
at 949.862.1312.

The Immigration Reform and Control Act of 1986 requires all new associates to
provide proof of citizenship and/or right to work documentation within three (3)
days from the commencement of employment. A list of acceptable documents is
enclosed. Please bring documents to verify employment eligibility on your first
day of work.

The provisions of this letter are severable which means that if any part of the
letter is legally unenforceable, the other provisions shall remain fully valid
and enforceable.  This letter sets forth our complete understanding regarding
the matters addressed herein and supersedes all previous agreements or
understandings between you and the Company, whether written or oral.

Autobytel Inc.

2

Offer Letter



--------------------------------------------------------------------------------

This offer shall expire 7 days from date of issue. Please indicate acceptance of
our offer by signing and returning the enclosed copy of this letter. By signing
this offer letter you also will be acknowledging that you are not relying on any
promises or representations other than those set forth above in deciding to
accept this conditional offer of employment.  You may fax a signed copy, if you
wish, to our confidential fax at 949.862.1324.  Feel free to call if you have
questions.  We look forward to having you join the Autobytel Inc. team.

 

/s/ RICHARD WALKER

 

 

--------------------------------------------------------------------------------

 

 

Richard Walker

 

Best regards,
AUTOBYTEL INC.

/s/ MARK ERNST

 

--------------------------------------------------------------------------------

 

Mark Ernst
V.P., Human Resources

 

 

Autobytel Inc.

3

Offer Letter